Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 09 November 2020.  As directed by the Amendment, claim 1 has been amended, and claims 2-3 and 6-16 have been canceled.  Claims 1 and 4-5 are pending in the Application.

Response to Arguments
Claim Objections
Although not addressed by the Applicant in the Remarks, the Examiner notes that the previous objections to claims 6 and 8 have been rendered moot by the cancellation of those claims.


Claim Rejections – Patent Eligibility
On page 3 of the Remarks filed on 09 November 2020, the Applicant argues: 
    PNG
    media_image1.png
    334
    644
    media_image1.png
    Greyscale


The Examiner finds the argument persuasive.  Particularly, the amended method step of “adjusting a position of a stadium roof automatically through the Internet of Things” represents a practical application of the claimed method, as well as a method step that cannot be practically performed within the human mind or with the aid of pen and paper.  Accordingly, the previous rejections of claims 1, 4, and 5 under 35 U.S.C. § 101 are withdrawn.  Further, the previous rejections of claims 2 and 6-16 under 35 U.S.C. § 101 are rendered moot by the cancellation of those claims.


Claim Rejections – Obviousness – 35 U.S.C. § 103
The arguments on pages 3-4 of the Remarks filed on 09 November 2020 have been fully considered by the Examiner.  The arguments, while persuasive, are based on newly amended claim limitations, and are moot in view of the new grounds for rejection presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation the first condition in the last line. There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 does recite a play condition in line 11, as well as the control of the play condition in line 12.  If the last line were amended from “…the control of the first condition” to “…the control of the play condition,” the amended limitation would have sufficient antecedent basis in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sipko, Michael, "Machine Learning for the Prediction of Professional Tennis Matches," Imperial College London, 15 June 2015 (hereinafter “Sipko”) (previously cited) in view of Hosking et al., (US 2012/0131859, hereinafter “Hosking”) (previously cited) and further in view of Owramipur et al, "Football Result Prediction with Bayesian Network in Spanish League-Barcelona Team," International Journal of Computer Theory and Engineering, Vol. 5, No. 5, October 2013 (hereinafter Owramipur) (previously cited), Nash (US 2013/0159377) and Epel et al. (US 5,976,039, hereinafter “Epel”).

Regarding claim 1, Sipko discloses [a] computer-implemented method (Spiko, § 6.2 “Technologies,” “The data processing is done in an Ubuntu virtual machine hosted on the private cloud of the Department of Computing at Imperial College. The VM has 8 3 GHz processors and 16 GB RAM. The entire system runs inside a Docker7 container, for portability between VMs. Git8 is used for version control.”) comprising: receiving a set of machine logic based rules that are programmed to predict outcomes of sporting contests based, at least in part, upon both of the following factors: […] and play styles of players of the sporting contests; (Sipko, § 2.5.2 "Artificial Neural Networks," ¶ 4, "Match prediction can be done by passing the values of player and match features to the neurons in the input layer and propagating values through the network. If a logistic activation function is used, the output of the network can represent the match-winning probability."; Sipko, § 3.4.1 ¶ 3 "Completeness," We can attempt to measure the completeness of a player by combining their serve and return winning percentages: COMPLETEi = WSPi x WRPi The multiplicative relationship ensures that a player has high completeness if they are strong in both offensive and defensive aspects of the game." [The COMPLETEi feature represents a player's strength or weakness in offensive and defensive playing styles]) receiving a first sporting contest data set including information related to a first sporting contest including: (i) play style information relating to play styles of players that are playing, or proposed to play, in the first sporting contest (Sipko, § 3.4.1 ¶ 3 "Completeness," The very best of tennis players have few weaknesses, and are strong in both offensive and defensive playing styles. For example, Roger Federer is a considered by many to be the greatest all-court player of all time. We can attempt to measure the completeness of a player by combining their serve and return winning percentages: COMPLETEi = WSPi x WRPi The multiplicative relationship ensures that a player has high completeness if they are strong in both offensive and defensive aspects of the game." [The COMPLETEi feature represents a player's strength or weakness in offensive and defensive playing styles]) […] applying the set of machine logic rules to the first sporting contest data set to obtain a first predicted outcome; (Sipko, § 2.5.2 "Artificial Neural Networks", ¶ 5, "Somboonphokkaphan [22] trained a three-layer feed-forward ANN for match prediction  […]

Sipko does not disclose predicting the outcome of sporting events based, at least in part, on weather of the sporting contests, 
Owramipur teaches weather of the sporting contests (Owramipur, pg. 813, Table I "MAIN FACTORS IN FOOTBALL MATCH PREDICTION" [Weather is a psychological factor in outcome prediction]; Table II "VALUES OF MAIN FACTORS THAT AFFECT ON FINAL RESULT," [Weather is listed as a main factor for predicting the final result of a football match]
Owramipur is analogous art, as it in the field of predicting outcomes of sporting contests.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the weather feature of Owramipur with the prediction system of Sipko, the benefit being that weather is a main factor that affects the final result of a sporting contest, as cited by Owramipur on pg. 813, Table II.

Sipko further does not disclose and (ii) weather information relating to weather occurring, or forecasted for, the first sporting contest, or and controlling a play condition of the first sporting contest based, at least in part, upon the first predicted outcome, with the control of the play condition including adjusting a position of a stadium roof automatically through the Internet of Things.
Hosking teaches and weather information relating to weather occurring, or forecasted for, the first sporting contest (Hosking, ¶ [0105] "Other rules may interact with observed environment conditions to only allow certain positions of a roof based on observed environmental conditions." [The system takes environmental conditions as inputs]), and and controlling a play condition of the first sporting contest based, at least in part, upon the first predicted outcome, with the control of the play condition including adjusting a position of a stadium roof automatically through the Internet of Things (Hosking, ¶ [0105], "In one embodiment of stadium 102, an automated control system is utilized to control the roof and other movable aspects of stadium 102. For example, while the positioning of movable roofing system 114 may be adjusted in response to a real-time human interaction such as flipping a switch or manipulating another actuator, in certain embodiments the position may be automatically adjusted in response to environmental conditions, indicated preferences, or rules imposed by a rules-based engine. Environmental conditions may include the position of the sun, precipitation, temperature, wind strength, wind direction, the radiant temperature of the stadium 102 or any surrounding ground or structure, time of day, day of the year, or any other suitable condition relevant to best achieving a comfortable stadium environment or reducing energy consumption. Indicated preferences may include a desired temperature, degree of shading, level of energy consumption, or any other preference expressed by a user of the control system that may also be relevant to achieving a comfortable stadium environment or reducing energy consumption." [The e.g. temperature or degree of illumination/shading); Hosking, Fig. 32 network 606 and ¶ [0101], "The controllers 602 will be linked via a communications network 606 to a central operators station" [The system communicates with the controllers over a network using TCP/IP (Transport Control Protocol / Internet Protocol) corresponding to the claimed “Internet of Things”]
Hosking is analogous art, as it addresses the task of repositioning a stadium roof in response to e.g. “indicated preferences or rules imposed by a rules-based engine.”
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the rules-based engine and contest outcome prediction of Sipko with the internet-enabled repositionable stadium roof of Hosking, the benefit being that it allows the system to achieve “a desired temperature, degree of shading, level of energy consumption, or any other preference expressed by a user of the control system,” as cited by Hosking in ¶ [0105].

The combination of Sipko and Hosking does not teach wherein the receipt of the first sporting contest data set includes receiving the weather information from a cloud platform as a service
Nash teaches wherein the receipt of the first sporting contest data set includes receiving the weather information from a cloud platform as a service (Nash, Fig. 1 and ¶ [0015] “Embodiments of the system described herein have three major components: a platform 102, one or more agents 104, and a mobile device 108. In an embodiment, the platform 102 is a software construct running on one or more 
Nash is analogous art, as it addresses the task of delivering weather via a cloud-based platform as a service.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the weather information of Hosking using the cloud-based “platform as a service” as taught by Nash, the benefit being that the weather information may be delivered when needed and how needed, based on the user’s context, including location, present and scheduled activities, and weather, as 

Sipko does not disclose wherein the control of the play condition uses the first predicted outcome in order to determine how to make the first sporting contest closer through the control of the first condition.
Epel teaches wherein the control of the play condition uses the first predicted outcome in order to determine how to make the first sporting contest closer through the control of the first condition. (Epel, Abstract, “A System and method for handicapping a ball game such as tennis or volleyball between opponents of lesser and greater skills, by varying or moving at least one of the parameters of the court on which the game is played, a sufficient amount to balance the disparity in such skills.”; Epel, 1:43-50, “It is an object of this invention to adjust at least one characteristic of the playing court parameter [corresponds to claimed “first condition”], i.e., a rear boundary line or the net location, through the use of readily adjustable mechanical means or by controlling the location of such lines by such defining means as lasers, narrow light beams or electrically luminescent tape, or their equivalents. Such physical adjustments can offer a more competitive environment of play [corresponds to claimed “make the first sporting contest closer”] than an adjustment in the scoring.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the predicted match outcome of Sipko to modify the play conditions as taught by Epel, the benefit being that “[s]uch physical adjustments can offer a more competitive environment of play than an adjustment in the scoring,” as recited by Epel at 1:48-50.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Sipko discloses wherein the first predicted outcome is a prediction of which player will win the first sporting contest. (Sipko, § 2.5.2, ¶ 5, “The training of the model consists of optimising the parameters so that the model gives the best reproduction of match outcomes [a prediction of whether a player will win or lose the match] for the training data. This is done by minimising the logistic loss function (equation 2.7), which gives a measure of the error of the model in predicting outcomes of matches used for training."; § 2.5.2 "Artificial Neural Networks," ¶ 4, "Match prediction can be done by passing the values of player and match features to the neurons in the input layer and propagating values through the network. If a logistic activation function is used, the output of the network can represent the match-winning probability.")

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Hosking teaches wherein: the weather data is data indicating weather actually occurring during play of the first sporting contest; (Hosking, ¶ [0105] "in certain embodiments the position may be automatically adjusted in response to environmental conditions, indicated preferences, or rules imposed by a rules-based engine. Environmental conditions may include the position of the sun, precipitation, temperature, wind strength, wind direction, the radiant temperature of the stadium 102 or any surrounding ground or structure [weather and other environmental conditions at or near the stadium], time of day, day of the year, or any other suitable condition relevant to best achieving a comfortable stadium environment or reducing energy consumption.") and the controlling of the play condition occurs during play of the first sporting contest. (Hosking, ¶ [0105] "For example, one rule may be that the roof may not move during the course of a football match, or only at certain times during the match.” [i.e. the roof may be moved during the match])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT R GARDNER/Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126